DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
 
This action is in response to the papers filed November 9, 2021.  Currently, claims 1-3, 5-7, 10-13, 15, 48-57, 59-69, 71-74 are pending.  Claim 69 has been withdrawn from consideration as directed to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The new Matter rejection has been withdrawn in further amendments to the claims and the discussion provided in the November 9, 2021 response. 

	
Election/Restrictions
Applicant's election without traverse of a mutation and the MLL2 gene from Table 1, Claims 1-7, 10-15, 48-50 in the paper filed September 11, 2019 is acknowledged.
Claim 69 has been withdrawn as directed to non –elected subject matter.  Upon allowance of the Claim 1, from which Claim 69 depends, claim 69 will be considered for rejoinder.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2016/056451, field October 11, 2016 and claims priority to provisional 62/239,202.
The claims filed November 9, 2021 do not appear to have be supported in the 62/239,202 provisional application. The provisional does not appear to discuss or teach quantifying the relative abundance of human nucleic acid to non-human nucleic acid and selecting a specific amount of human nucleic acid based on said relative abundance.  Thus, the instant claims appear to receive benefit of the October 11, 2016 priority date.  

Drawings
The drawings are acceptable. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Claims 1-3, 5-7, 10-13, 15, 48-57, 59-68, 71-74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A- Prong 1	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  

Claim 10 is directed to a further determining step which similarly may be performed mentally. 
Claim 12 is further directed to comparing the presence or absence of mutations in two different samples and monitoring the progress or recurrence of bladder cancer based upon analysis of two urine samples.  Comparing and monitoring are mental processes that can be practically be performed in the human mind and as such are abstract ideas (see Ambry Genetics).  
Claim 48 is directed to “a method for diagnosing or monitoring a recurrence of bladder cancer in the subject”. This is a mental abstract idea.  
Claim 49 is directed to “a method for monitoring a progression of the bladder cancer in the subject”. This is a mental abstract idea.  
Claim 50 is directed to “a method of determining a susceptibility of the subject to bladder cancer”.   This is a mental abstract idea.  
Claim 51 appears to be directed to a conditional administration step. The language “upon” detecting clearly signals this is a conditional administration step. Claim 72 provides that the treatment is a bladder cancer therapeutic.  This is extremely 
Claims 52, 54, 56 are directed to normalizing nucleic acid prior to hybrid capture based on fragment size.  Normalizing is an abstract idea and includes mental steps and mathematical relationships.  
Claim 61 is directed to providing a cancer stage.  This staging is an abstract idea. 
Claim 62 is directed to defining duplicate copies of sequenced nucleic acid molecules.  This defining is purely a mental step. 
Claims 63-65, 67 recite comparing duplicate copies to each other in an empirical manner which may be performed mentally and is a mathematical relationship.  Further, the correlation between mutations and oncogenic nature of a mutation is a natural correlation.  
Claim 66 further provides the natural correlation between mutations and patient risks.  This is a natural phenomenon. 
Claim 71 is directed to methods of identifying subjects with one or more mutations as having bladder cancer.  This is a mental abstract idea.   Further the correlation between the mutation and bladder cancer is a natural correlation. 

A correlation that preexists in the human is an unpatentable phenomenon.  The association between mutations in MLL2 and bladder cancer, diagnosis, monitoring a recurrence of bladder cancer, monitoring a progression of the bladder cancer and determining a susceptibility of the subject to bladder cancer is a law of nature/natural phenomenon.  Further, steps which tells users of the process to diagnose, monitor, or Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
These exceptions are not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  
With respect to Claim 1, while the claim recites, in addition to the judicial exceptions, ligating adapter sequences, performing hybrid capture, and sequencing this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 
With respect to Claims 51, 72-73 provides the additional elements of administering a bladder cancer therapeutic agent based on the bladder cancer status of the subject, preparing a clinical report or a combination there of are conditional and are not required. Thus, the claim encompasses not performing them if the bladder cancer status is not positive. The claim appears conditional and is only applied to a subject 
Further, preparing a clinical report is not an integration of the recited judicial exception into a practical application. The preparation of a clinical report is not an integration of the judicial exception. The "preparation of a clinical report" step, which tells users of the absence or presence of MLL2 alleles in the sample, amounts to no more than an “instruction [to] apply the [natural] law." Prometheus, 132 S. Ct. at 1297. Simply writing the results in a clinical report does not amount to an "application of the law of nature of a new and useful end."" Prometheus, 132 S. Ct. at 1294 (quoting FunkBros., 333 U.S. at 130) (emphasis added); see also Davison Chern. Corp. v. Joliet Chems., 179 F.2d 793, 795 (7th Cir. 1950) (explaining that to be patentable, the application of a natural law "must be novel and inventive in character" and concluding that claimed process was unpatentable where the patentee "merely transferred to paper his discovery of a scientific fact"). This limitation fails to elevate the claim to something significantly more than the natural principle itself. Just as conventional pre-solution activity does not tum an unpatentable law of nature into a patent eligible application, neither does "insignificant post-solution activity ... transform an unpatentable principle into a patentable process." Diehr, 450 U.S. at 191-92; cf Flook, 437 U.S. at 590 (recognizing that "[a] competent draftsman could attach some form of post-solution activity to almost any mathematical formula"). The "preparing a clinical report" step 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  
 Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response argues that the claims have been amended to clarify the claims.  The response argues that the Claim includes physical steps that change and transform the composition.  This argument has been reviewed but is not persuasive.  The analysis in step 2 asks whether the claims comprise a judicial exception.  As discussed above, the claims recite several judicial exceptions including distinguishing and detecting in Claim 1 as discussed above.  The analysis then looks to whether there are any steps that integrate the judicial exception.  As discussed above, none of the steps integrate the judicial exception. Finally, the analysis looks to whether the claim adds any limitation other than what is well understood routine and conventional in the field.  The claims recite quantifying the relative abundance of human to non-human nucleic acid which was well understood routine and conventional in the art (see Strong).  The claims also require performing adapter sequence ligation and hybrid capture for mutation analysis.  Each of these 
	The response argues that the steps are an ordered combination directed to a process of preparing specific compositions which fall squarely within the statutory categories of patent eligible subject matter.  This argument has been reviewed but is not persuasive.  The rejection above, clearly addresses each prong of the 101 consideration and concludes that the claims are directed to non-statutory subject matter.  Applicant has not clearly provided which prong and step that is lacking such that the claim is patent eligible. 
The response argues and considers Claim 1 of Illumina v Ariosa.  It is noted that this claim does not contain any of the judicial exceptions found in the instant claims.   The claims of Illumina clearly provide extracting and producing a fraction.  These are distinct from the instant claims.  The response agues that the claims do not recite a method of diagnosing bladder cancer.  This statement is not accurate as claims 12, 48-50, 71 are directed to diagnosing and other diagnostic type methods.  Applicant correctly points out the Claim 1 does not recite diagnosing bladder cancer; however the claim recites alternative judicial exceptions.  Distinguishing may be performed mentally and therefore is an abstract idea.  Quantifying is a mathematical calculation, and detecting a presence or absence may also be performed mentally.  Thus, Claim 1 recites several judicial exceptions. 
	The response argues that dependent claims illustrate the concrete transformational nature of the claimed methods.  It is noted that while RT-PCR and amplifying, capture methods, restriction enzyme digestion are elements in addition to 
	The response states that Step 1 of the Alice test indicates that the claims at issue are directed to statutory categories and that reaching step 2 is not required. This analysis is no consistent with the flow chart found in 2106.  The claims are directed to a process.  It is not self-evident that the claims are eligible.  Thus, analysis under Step 2A is required.  

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

	The rejection clearly sets forth the judicial exceptions for each of the claims rejected.  Applicant may wish to discuss why these are not judicial exceptions.  
	For the claims 51 and 72-73 that recite additional elements of administering a bladder cancer therapeutic agent based on the bladder cancer status of the subject, are conditional and are not required.  Thus, the claim encompasses not performing them if the bladder cancer status is not positive.  The claim appears conditional and is only applied to a subject identified as having bladder cancer.  If the absence of the mutation is detected in step e, the claim does not appear administration is required.  Thus, the claim does not require applying the judicial exception. The response cites the Vanda memo which is directed to treatment claims.  The treatment steps in Vanda were very specific in nature and were required.  The instant claims are not similarly directed.  
	With respect to the final consideration about well understood and routine, the analysis is limited to the steps provided in addition to the judicial exceptions.  The steps in addition to the judicial exceptions are well understood routine and conventional.  
	Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5-7, 10-13, 15, 48-57, 59-68, 71-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
 Claim 1 has been amended to require distinguishing human from non-human nucleic acid by quantifying the abundance of human to non-human nucleic acid and selecting a sufficient amount.  It is not clear how quantifying and selecting distinguishes the human from non-human nucleic acid.  It seems like you would need to distinguish the human and non-human nucleic acid to quantify the abundance of human to non-human.  The claims dependent upon 1 and Claim 74 are similarly indefinite. Clarification is required.  
Claims 51 and 72 are indefinite over the recitation “the bladder cancer”.  Claim 51 depends on Claim 1.  The reference to bladder cancer has been deleted.  Therefore “the bladder cancer” lacks proper antecedent basis.   Correction is required. 
Claim 64 is directed to “the subject’s clinical data and annotation”.  Claim 64 depends on Claim 63, 62 and Claim 1.  None of these claims are directed to subject clinical data.  Thus, “the subject’s clinical data and annotation” lacks proper antecedent basis.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 has been amended to require “with” or “without” amplification.  This limitation does not appear to limit Claim 1 in any way since Claim 1 also may include amplification or may not include amplification.  The claims are identical in scope.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 10-11, 13, 48-57, 59-62, 71- 74  is/are rejected under 35 U.S.C. 103 as being unpatentable over Millholland et al. (Research and Reports in Urology, Vol. 4, pages 33-40, 2012) or Ward et al. (PLOS, DOI:10.1371, February 22, 2016) in view of Bali et al. (J. of Bimolecular Techniques, Vol. 25, pates 96-110, 2014) and Strong et al. (PLOS, Vol. 10, No. 11, pages e1004437, November 2014) in view of .
As noted above, the instant claims appear to receive benefit of the October 11, 2016 priority date.  
Millholland teaches detection of low frequency mutations in the urine of bladder cancer patients using next generation deep sequencing.  Millholland teaches urine based assays that use ultra deep sequencing technology detect single mutant molecule DNAs indicative of bladder cancer (limitations of Claim 6).  Millholland specification teaches DNA isolation from urine.  The isolated DNA is then amplified using chimeric primers that include a library key and 10 base pair barcode sequences (page 35, col. 2).  The primers of Millholland contain specific adapters for unidirectional sequencing on the Roche GS junior platform (pages 35, col. 2).  The amplicons are fixed to DNA capture beads and sequencing is carried out (i.e. a hybrid capture)(pages 36, col. 2).  The ultradeep amplicon sequencing technology that relies upon DNA capture beads in a water in oil emulsion PCR detected low levels of mutant DNA (page 36, col. 2)(limitations of Claim 2).  
Ward also teaches Multiplex PCR and next generation sequencing for the non-invasive detection of bladder cancer.  Ward teaches extracting DNA from urine cell pellets and amplifying the regions of genes that are frequently mutated in bladder cancer (limitations of Claim 6).  The PCR products were barcoded, pooled and sequenced on an Illumina MiSeq, a hybrid capture method (page 1).  Ward teaches raw trace files were processed with cutadapt in paired end mode to remove adapter sequence (thus, adapters were added) prior to analysis and sequencing.   Ward 
 Millholland and Ward are silent on performing distinguishing, quantifying human nucleic acid to non-human nucleic acid and selecting a sufficient amount of human nucleic acid based on said relative abundance from urine to detect the presence or absence of at least one mutation or epigenetic alteration in the MLL2 gene.
Bali teaches analysis of DNA yield in urine DNA extraction method (abstract).  The samples included human DNA as well as microbial DNA which largely contributes to the total DNA yield (abstract).  Bali teaches analysis of the yield of human DNA was determined using the human beta-globin gene (pages 98-99).  Bali teaches evaluating the yield of total extracted DNA because it is important to obtain the highest DNA quantity of as little as possible volume to be able to do multiples test with sometimes precious samples (page 100, col. 2).  Bali also teaches that fragmented DNA not amplifiable in PCR was also measured (page 102, col. 1).   Bali reiterates that urine may contain bacteria from epidermal and/or mucous membranes and viruses (page 102, col. 1).  The bacterial and viral DNA can be coextracted with human DNA which leads to the overestimation of the human DNA yield measured by classic methods.  Bali teaches real-time qPCR overcomes this overestimation to determine more specifically the amount of human intact DNA in the total DNA extracted from 1 ml urine (page 102, col. 1).  Bali teaches the method developed estimates the proportion of bacterial DNA in the urinary DNA extracts based on a specific real-time qPCR assay (page 103, col. 1).  
Further, Strong et al. teaches microbial contamination in next generation sequencing has implications for sequence-based analysis of the clinical samples.  Strong specifically states that bacterial contamination is a relevant issue that needs to be extensively addressed for NGS-based diagnostic approaches (page 2, col. 3).  The amplitudes of contaminating bacterial reads in RNA-seq datasets are likely high enough to be a confounding factor (page 2, col. 3).  Table 1 illustrates human reads and bacterial reads for several human RNA-seq data sets (page 3).  Strong analyzes the number of bacterial reads per million human mapped reads (see Figure 2).  
Feehery teaches methods of selectively enriching DNA from human and microbial DNA.  Feehery specifically teaches using a methyl-CpG binding domain (MBD) to separate methylated host/human DNA from microbial DNA based on differences in CpG methylation density (abstract).  Feehery teaches effective separation of vertebrate DNA from microbial DNA on basis of differences in abundance of CpG 
Additionally, Steve et al. disclose methods for detecting and monitoring bladder cancer by identifying diagnostic genes harboring bladder cancer specific mutations (para 0051). Steve et al. prepare a list of 10 diagnostic genes and teach the top 7th diagnostic gene bearing bladder cancer specific mutations is MLL2 (para 0051). Steve et al. teach that genomic DNA, including cell-free DNA, can be found in the urine of patients with bladder cancer and that a target nucleic acid molecule can be detected by amplifying a nucleic acid sample in or obtained from a sample obtained from a patient, using, e.g., oligonucleotide primers that are specifically designed to hybridize with a portion of the target nucleic acid sequence (para 0002, 0093) (limitations of claims 11, 
Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the methods taught by Millholland and Ward to perform pre-analytic processing of the urine to quantify and remove microorganisms from urine as taught by Bali and Strong with the enrichment methods of Feehery.  Bali specifically teaches in NGS methods, such as those of Milholland or Ward, the presence of bacterial DNA will lead to the generation of a high number of expensive and unusable reads. Similarly, Strong teaches microbial contamination in next generation sequencing has implications and cofounding effects for sequence-based analysis of the clinical samples.   Thus, it would have been obvious to have determined the relative abundance of human nucleic acid to non-human nucleic acid, as taught by Bali and Strong, to select a specific amount of human nucleic acid for analysis.  Feehery specifically teaches methods to distinguish, select and separate human DNA from microbial DNA.  Therefore, the skilled artisan would have performed the enrichment method of Feehery to perform the removal of microbial contaminants as suggested by Bali and Strong.  
Furthermore, would have been prima facie obvious before the effective filing date of the claimed invention to analyze the MLL2 gene in the methods of Millholland or Ward. Ward specifically suggests extra markers could be added to develop a highly 
With regard to Claim 5, the claim requires amplifying the nucleic acid to enrich for genes associated with bladder cancer.  The amplification performed by Feehery amplifies all human genes, thus this includes an amplfii8cation of genes associated with bladder cancer.  
With regard to Claims 48 -50, 71 directed to diagnosing, monitoring progression or determining susceptibility to bladder cancer, the detection of a known genetic marker in MLL2, as taught by Steve, using the methods of Millholland and Ward in view of Bali, Strong and Feehery would have been prima facie obvious since MLL2 was known in the art to be associated with bladder cancer. 
With regard to Claim 51, 72, 73, the claims require treating a subject with a mutation associated with bladder cancer with a therapeutic.  Steve specifically teaches the mutations taught may be used to make treatment decision including radiotherapy, hormonal therapy, chemotherapy and immunotherapy (see para 97,101, 103).   
With regard to Claim 62, all sequenced nucleic acid molecules are defined by their coordinates.  Thus, the duplicate copies are defined by their coordinates.  Furthermore, Feehery teaches mapping reads to reference sequence using Bowtie 2.0.4 using the sensitive, end-to end options. 
With regard to Claims 3 and 74, Strong teaches analysis of RNA in urine using NGS.  Strong teaches RNA has an added benefit for clinical diagnosis in the ability to .  
Response to Arguments
	The response traverses the rejection.  The response argues that Millholland nor Ward discloses or suggests quantifying and determining the relative abundance of human and non-human nucleic acid and selecting a specific amount of human nucleic acid based on the relative abundance.  It is noted that the new reference of Feehery has been added to address the newly presented limitations in the claims.  	

Claim(s) 7, 12, 15, 48, 49, 68, is/are rejected under 35 U.S.C. 103 as being unpatentable over Millholland et al. (Research and Reports in Urology, Vol. 4, pages 33-40, 2012) or Ward et al. (PLOS, DOI:10.1371, February 22, 2016) in view of Bali et al. (J. of Bimolecular Techniques, Vol. 25, pates 96-110, 2014) and Strong et al. (PLOS, Vol. 10, No. 11, pages e1004437, November 2014) in view of Feehery et al. (PLOS One, Vol. 8, Issue 10, e76096, pages 1-12) and in further view of Steve et al. (US 2014/0303001) as applied to Claims 1-3, 5-6, 10-11, 13, 48-57, 59-62, 71- 74  in further view of Zwarthoff (Scand J. Urol Nephrol Suppl.  Vol. 218, pages 147-153, September 2008).
 Neither Millholland, Ward, Bali, Strong, Feehery nor Steve specifically teaches analysis of mutations in voided urine over time.  

Therefore, it would have been prima facie obvious at the time of filing for the skilled artisan to analyze and evaluate the mutations of Millholland or Ward in view of Bali, Strong and Feehery and Steve in voided urine samples over time to determine whether they may present an alternative for the invasive cystoscopy procedure.  The ordinary artisan would have been motivated to have studied the mutations known to be associated with bladder cancer to determine whether they could be used to monitor and provide surveillance over time to patients treated for bladder cancer.  The ordinary artisan would be motivated to determine whether voided urine could be used to provide a less invasive method.  
Response to Arguments
	The response traverses the rejection.  The response asserts Zwarthoff does not disclose quantifying nucleic acid from a urine sample to determine the relative abundance of human nucleic acid to non-human nucleic acid and therefore fails to remedy the deficiencies of the primary references Millholland or Ward alone or in combination with Bali, Strong and Steve.  This argument has been considered but is not convincing for the reasons presented above.  Thus, for the reasons above and those already of record, the rejection is maintained.
Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 29, 2022